                                                                    Case 3:19-md-02885-MCR-GRJ Document 1041 Filed 03/12/20 Page 1 of 2



                                                                1 THE SIMON LAW GROUP, LLP
                                                                2 Robert T. Simon (SBN: 238095)
                                                                     Thomas J. Conroy (SBN 256485)
                                                                3 7028 Owensmouth Avenue
                                                                4 Canoga Park, CA 91303
                                                                  Tel: (855)855-8910
                                                                5
                                                                  Fax: (855)855-8910
                                                                6 Attorneys for Plaintiff, Davidson Nguyen
                                                                7
                                                                8                        UNITED STATES DISTRICT COURT

                                                                9                       NORTHERN DISTRICT OF FLORIDA
                                                               10                                PENSACOLA DIVISION
                                                               11 IN RE: 3M COMBAT ARMS                          Case No.: 3:19-md-2885
   LLP




                                                               12 EARPLUG PRODUCTS LIABILITY
                                                                     LITIGATION                                  Judge M. Casey Rodgers
T HE S IMON L AW GROUP ,

                       Tel: 855-855-8910 – Fax: 855-855-8910




                                                               13
                                                                                                                 Magistrate Judge Gary R. Jones
                              Hermosa Beach, CA 90254




                                                               14 This Document Relates to:
                                  34 Hermosa Ave.




                                                                     Davidson Nguyen and Daniel Egbert           NOTICE OF APPEARANCE
                                                               15
                                                               16               Plaintiff(s),
                                                               17 v.
                                                               18 3M COMPANY, 3M
                                                               19 OCCUPATIONAL SAFETY LLC,
                                                                  AEARO HOLDING LLC, AEARO
                                                               20
                                                                  INTERMEDIATE LLC, AEARO
                                                               21 LLC, and AEARO TECHNOLOGIES
                                                               22 LLC,
                                                               23               Defendants.
                                                               24
                                                               25
                                                               26         To:   Clerk of the Court
                                                               27         And To:      Attorneys for Defendants and All Parties herein
                                                               28         Please take notice that Thomas J. Conroy of the Simon Law Group, LLP,


                                                                                                             1
                                                                                                NOTICE OF APPEARANCE
                                                                    Case 3:19-md-02885-MCR-GRJ Document 1041 Filed 03/12/20 Page 2 of 2



                                                                1 hereby appears in the above-entitled cause on behalf of:
                                                                2         1.    Plaintiff, Davidson Nguyen, Case No.: 3:20-cv-002741.
                                                                3         2.    Plaintiff, Daniel Egbert, Case No.: 3:20cv2747.
                                                                4         I was admitted to practice in the United States District Court, Central District
                                                                5 of California on March 16, 2017.
                                                                6         I respectfully request to be noticed, copied and distributed on all orders, notices,
                                                                7 pleadings and correspondence in this matter.
                                                                8
                                                                9 DATED: March 12, 2020              Respectfully Submitted,
                                                               10                                    The Simon Law Group, LLP
                                                               11
   LLP




                                                               12                                    By:_______________________
T HE S IMON L AW GROUP ,

                       Tel: 855-855-8910 – Fax: 855-855-8910




                                                                                                          Thomas J. Conroy, Esq.
                                                               13
                                                                                                          Attorney for Plaintiff,
                              Hermosa Beach, CA 90254




                                                               14                                         Davidson Nguyen
                                  34 Hermosa Ave.




                                                               15
                                                               16
                                                               17
                                                               18
                                                               19
                                                               20
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28


                                                                                                               2
                                                                                               NOTICE OF APPEARANCE
